Citation Nr: 1230312	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  08-05 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a qualifying chronic disability manifested by short-term memory loss, to include undiagnosed illness.

2.  Entitlement to service connection for a qualifying chronic disability manifested by fatigue, to include the medically unexplained chronic multisymptom illness of chronic fatigue syndrome, or undiagnosed illness.


REPRESENTATION

Appellant (the Veteran) is represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from July 1988 to July 1992.  

This appeal comes before the Board of Veterans' Appeals (Board) from September 2006 and July 2007 rating decisions of the RO in Waco, Texas.

Although the Veteran requested a BVA hearing in his February 2008 substantive appeal (VA Form 9), as well as on his June 2008 VA Form 9, he specifically withdrew his first request in a March 2008 personal appearance verification form, signed by him, and withdrew his second request in a personal appearance verification form, also signed by him.  There are no other outstanding hearing requests of record.

In July 2011, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.  In addition to remanding the claim listed above, in July 2011, the Board also granted restoration of a 30 percent rating for left knee instability, denied an initial rating in excess of 10 percent for left shoulder impingement syndrome, denied a disability rating in excess of 10 percent for limitation of left knee flexion, and denied service connection for a qualifying chronic disability manifested by musculoskeletal pain, to include the medically unexplained chronic multisymptom illness of fibromyalgia.  The Board's decision with respect to those issues is final.  See 38 C.F.R. § 20.1100 (2011).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The Veteran served in the Southwest Asia Theater during the Persian Gulf War.

3.  The Veteran does not have chronic fatigue syndrome.

4.  The Veteran's complaints of fatigue and memory loss have been attributed to known diagnoses.


CONCLUSIONS OF LAW

1.  A qualifying chronic disability manifested by fatigue, to include the medically unexplained chronic multisymptom illness of chronic fatigue syndrome, was not incurred service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317(a)(2) (2011).

2.  A qualifying chronic disability manifested by memory loss was not incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317(a)(2) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Remand Compliance

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's remand instructions by scheduling the Veteran for an appropriate VA examination to help determine the nature and etiology of his complaints of fatigue and short-term memory loss.  The relevant documents in the claims file were made available to the VA examiner, and the examiner provided an opinion as to whether the Veteran has an undiagnosed disorder manifested by fatigue and/or short-term memory loss that has existed for 6 months or whether such symptoms are etiologically related to a known clinical diagnosis, such as the service-connected psychiatric disorder.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a March 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate service connection for "Gulf War syndrome, [...]chronic fatigue syndrome, short term memory loss, and pain through[out] the body."  The March 2006 letter also informed him of the information and evidence that must be submitted by the Veteran, and what evidence VA would obtain.  A separate letter, also dated in March 2006, included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, records from the Social Security Administration (SSA), and the Veteran's written assertions.

In addition, the Veteran was afforded a VA examination in July 2011.  This examination was adequate because it was performed by a medical professional based on acknowledged review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Moreover, the resulting diagnoses, opinions, and rationales are consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In addition to service connection on a direct basis, presumptive service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2011); 38 C.F.R. § 3.317 (2011).

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; 
(10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (emphasis added).  

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome and fibromyalgia.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

Additionally, effective September 29, 2010, presumptive service connection is warranted with the manifestation of the following infectious diseases: 
(i) brucellosis, (ii) campylobacter jejuni, (iii) Coxiella burnetii (Q fever), 
(iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, 
(vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.  75 Fed. Reg. 59,968, 59,971 (Sept. 29, 2010); to be codified at 38 C.F.R. § 3.317.  In the present appeal, the Veteran is not claiming service connection for any of those diseases.

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability shall be considered service connected for purposes of all laws of the United States.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(4).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The CAVC has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  


Analysis of Service Connection

The Board notes initially that the Veteran does not contend that the claimed disorders are directly related to injury or disease in service, that is, were incurred during service.  His sole contention is that fatigue and memory loss represent symptoms of qualifying chronic disabilities that are associated with his Gulf War service.  

The Veteran was afforded a VA examination in July 2011.  The examiner found that a diagnosis of chronic fatigue syndrome was not warranted in this case.  The VA examiner listed the criteria for a diagnosis of chronic fatigue syndrome and found that the first criterion for such a diagnosis was not met in that the Veteran has not had episodes of fatigue that decreased his functioning to less than 50 percent of the previous level.  While the Veteran has asserted that he has chronic fatigue syndrome, this assertion is not accorded as much weight as the examiner's assessment.  While the Veteran is competent to describe his fatigue, arriving at a diagnosis of chronic fatigue syndrome is not a matter for lay observation but requires medical knowledge.  Accordingly, service connection for chronic fatigue syndrome is not warranted.  

Regarding a qualifying chronic disability manifested by fatigue, the July 2011 VA examiner opined that the Veteran's reported symptom of fatigue was associated with the Veteran's physical and psychiatric problems and did not represent a separate diagnosis.  The VA examiner reasoned that the Veteran has chronic pain from physical disorders and that chronic pain is known to cause fatigue.  The examiner also cited the effect of pain medications in contributing to fatigue.  In addition, the VA examiner reasoned that anxiety, PTSD and sleep disturbance are known to cause fatigue, as are the medications to treat these conditions.  The examiner also opined that the Veteran's memory loss was a symptom of his multiple physical and mental problems and their treatment.  According to the examiner, pain medications prescribed to the Veteran can impair memory.  Anxiety and PTSD can also impair memory, as can the treatments for these conditions.  


As with diagnosis of chronic fatigue syndrome, attribution of symptoms of chronic fatigue to a specific etiology is not capable of lay observation, but requires medical knowledge.  In this case, the July 2011 examiner's discussion of medications prescribed to treat the Veteran's various physical and mental conditions, and their effect on causation of fatigue, as well as her discussion of fatigue that is known to be associated with the Veteran's diagnosed conditions, is more persuasive than the Veteran's assertion that his fatigue represents a separate undiagnosed disorder that is related to his Gulf War service.  

In sum, the symptoms of fatigue and memory loss have been attributed to known physical and mental diagnoses.  Some of these diagnoses are service-connected disabilities, and some are not.  To the extent that there are service-connected disabilities associated with these symptoms, they should be considered in the evaluation of those disabilities.  The Board notes that memory loss is explicitly mentioned in the schedule for rating mental disorders.  See 38 C.F.R. § 4.130 (2011).  Excess fatigability is part of the evaluation of any musculoskeletal disorder.  See 38 C.F.R. §§ 4.40, 4.45 (2011).  

In any event, the Board finds that service connection for qualifying chronic disability manifested by fatigue, to include the medically unexplained chronic multisymptom illness of chronic fatigue syndrome, is not warranted.  The Board also finds that service connection for a qualifying chronic disability manifested by short-term memory loss is not warranted.  In reaching this conclusion, the Board 

has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a qualifying chronic disability manifested by short-term memory loss, to include undiagnosed illness, is denied.

Service connection for a qualifying chronic disability manifested by fatigue, to include the medically unexplained chronic multisymptom illness of chronic fatigue syndrome or undiagnosed illness, is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


